Opinion issued September 23, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00386-CV
                             ———————————
         IN RE HARRIS COUNTY APPRAISAL DISTRICT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Harris County Appraisal District, has filed a petition for writ of

mandamus challenging (1) the trial court’s March 25, 2021 order granting real party

in interest’s motion for protection, (2) the trial court’s April 30, 2021 order denying
relator’s motion to compel document production, and (3) the trial court’s June 15,

2021 order denying relator’s motion for summary judgment.1 We deny the petition.

                                   PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




1
      The underlying case is Stolt-Nielsen USA Inc. and Stolthaven Houston Inc. v. Harris
      County Appraisal District, cause number 2019-71944, pending in the 61st District
      Court of Harris County, Texas, the Honorable Fredericka Phillips presiding.
                                           2